NUMBER 13-01-486-CR
 
                             COURT OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                                CORPUS CHRISTI
 
 

ORLANDO HUELCHES LOPEZ,                                               Appellant,
 
                                                   v.
 
THE STATE OF TEXAS,                                                          Appellee.
 
 

                        On appeal from the 252nd District Court
                                of Jefferson County, Texas.
 
 

                                   O P I N I O N
 
         Before Chief Justice Valdez and Justices
Rodriguez and Baird[1]
                                   Opinion by Justice Baird
 
 




Appellant was
charged by indictment with the offense of murder.  The State later reduced the charge to
manslaughter.  Appellant entered a plea
of no contest to the lesser offense.  The
trial court accepted appellant=s plea and,
following a pre-sentence investigation, assessed punishment at fifteen years
confinement in the Texas Department of Criminal Justice B Institutional
Division.  We affirm.
The sole point
of error contends appellant=s plea was not
voluntary because he neither spoke nor understood the English language.  Appellant correctly argues that he had a
right to an interpreter under both the United States and Texas
Constitutions.  Baltierra
v. State, 586 S.W.2d 553, 559 (Tex. Crim. App.
1979); Villarreal v. State, 853 S.W.2d 170, 171 (Tex. App.BCorpus Christi
1993, no pet.).
After appellant=s brief was
filed, we granted the State=s motion to
supplement the record.  We now have the
supplement before us which reflects that appellant did, in fact, have an
interpreter in the person of Marilyn Hearner present
at the time of his plea.  Therefore, this
point of error is not supported by the record. 
Accordingly, it is overruled.
The judgment of
the trial court is affirmed.
 
                                                     

CHARLES F. BAIRD
Justice
Do not publish.
Tex. R.
App. P. 47.3(b).
 
Opinion delivered and filed
this 16th day of May,
2002.      




[1]Former
Court of Criminal Appeals Judge Charles F. Baird assigned to this Court by the
Chief Justice of the Supreme Court of Texas pursuant to Tex. Gov=t
Code Ann. '
74.003 (Vernon 1998).